IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 6, 2008
                                     No. 07-20636
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

SYED MOHSIN ABBAS

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 4:03-CR-353-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Syed Mohsin Abbas pleaded guilty to one count of conspiracy to commit
bank fraud without the benefit of a written plea agreement. The district court
imposed a non-guidelines sentence of 48 months in prison, which was 15 months
above the advisory guidelines range maximum of 33 months and 12 months
below the statutory maximum sentence of 60 months.
       Abbas argues that the district court erred in concluding that he had
victimized more than 10 but less than 50 financial institutions. This court

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-20636

reviews a district court’s application of the Sentencing Guidelines de novo and
its factual findings at sentencing for clear error. United States v. Scroggins, 485
F.3d 824, 835 (5th Cir. 2007).
      In determining a defendant’s sentence, “[t]he district court is free to
consider all relevant evidence – even inadmissible evidence – as long as the
evidence relied upon has sufficient indicia of reliability to support its probable
accuracy.” United States v. Patterson, 962 F.2d 409, 415 (5th Cir. 1992) (internal
quotation and citation omitted). The presentence report (PSR) indicates that
Abbas’s scheme resulted in financial losses to 132 different financial institutions
and that about 15 banks suffered the bulk of the losses. Abbas has failed to
present any evidence to rebut the information contained in the PSR. See United
States v. Davis, 76 F.3d 82, 84 (5th Cir. 1996). Consequently, Abbas has not
established that the district court clearly erred in determining that he victimized
10 or more (but less than 50) financial institutions.
      Abbas also argues that his non-guidelines sentence is unreasonable
because the district court improperly considered certain factors and failed to
adequately articulate the reasons for the upward variance. Abbas’s assertions
are belied by the record.
      The district court noted the substantial nature of Abbas’s role in the
scheme as well as the fact that no adjustment had been made under the
Guidelines for the “sophisticated means” employed by Abbas in carrying out the
conspiracy. In addition, the district court focused on Abbas’s character and
continued disrespect for the law when it described the fraudulent and criminal
nature of Abbas’s conduct while he was a fugitive in England. The court also
considered the significant undervaluation of the amount of money stolen as a
result of the conspiracy. Thus, the record reflects that the district court did not
abuse its discretion in sentencing Abbas because it properly considered the 18
U.S.C. § 3553(a) factors and provided sufficiently detailed reasons for arriving
at the sentence imposed. See Gall v. United States, 128 S. Ct. 586, 596-97

                                        2
                                    No. 07-20636

(2007); United States v. Williams, 517 F.3d 801, 808-09 (5th Cir. 2008).
Furthermore, the extent of the variance from a guidelines sentence was not
unreasonable given the evidence before the district court. See United States v.
Simkanin, 420 F.3d 397, 419 (5th Cir. 2005); United States v. Daughenbaugh,
49 F.3d 171, 175 (5th Cir. 1995).
      Accordingly, the judgment of the district court is AFFIRMED.




                                         3